Citation Nr: 1411904	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-21 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Change of means test eligibility category from exempt to required and possible copay billing for health care received in 2008.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Health Eligibility Center in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO.  He was scheduled for such a hearing on March 5, 2012; however, he failed to report.  In correspondence dated on March 3, 2012, and received at the RO on March 7, 2012, the Veteran indicated that he could not attend the scheduled hearing because "severe influenza type of sickness has put me in bed with little prospect of recovery in time for March 5th hearing. I phoned VA but got only unhelpful recording."  He requested that his hearing be re-scheduled for a later date. 

Pursuant to 38 C.F.R. § 20.704(d) (2013), if good cause is shown for failure to report to the scheduled hearing, the hearing will be rescheduled for the next available hearing date.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2013).  Therefore, the Veteran should be scheduled for a hearing before the Board at that RO in Atlanta, Georgia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



